NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2383-13T3



RUTGERS UNIVERSITY STUDENT
ASSEMBLY (RUSA), MATTHEW CODEIRO,
JOHN CONNELLY, GABRIELA AGATA
GRYZBOWSKI, BETH ROSE BRESLAW,
EDWARD JAMES VASCONCELOS III,
                                          APPROVED FOR PUBLICATION
BON-JIN KUN, ANNALEE SWITEK,
LATINO LEADERSHIP ALLIANCE OF NEW            November 19, 2014
JERSEY (LLANJ), NEW JERSEY CITIZEN
ACTION (NJCA), and the AMERICAN             APPELLATE DIVISION
CIVIL LIBERTIES UNION OF NEW
JERSEY (ACLU-NJ),

         Plaintiffs-Appellants,

v.

MIDDLESEX COUNTY BOARD OF
ELECTIONS and DANIEL FRANKEL,
COMMISSIONER OF REGISTRATIONS
OF MIDDLESEX COUNTY,

         Defendants-Respondents.

___________________________________

         Argued: November 5, 2014 – Decided: November 19, 2014

         Before Judges Koblitz, Haas and Higbee.

         On appeal from Superior Court of New Jersey,
         Chancery Division, Middlesex County, Docket
         No. C-85-11.

         Frank Askin and Renee Steinhagen argued the
         cause for appellants (Rutgers Constitutional
         Litigation Clinic, American Civil Liberties
         Union   of   New  Jersey   Foundation,   and
            Appleseed   Public   Interest   Law Center,
            attorneys; Mr. Askin, Edward Barocas, and
            Ms. Steinhagen, on the briefs).

            George N. Cohen, Deputy Attorney General,
            argued the cause for respondents (John J.
            Hoffman, Acting Attorney General, attorney;
            Donna Kelly, Assistant Attorney General; of
            counsel; Mr. Cohen, on the brief).

            The opinion of the court was delivered by

HAAS, J.A.D.

    In this case of first impression, plaintiffs appeal from

the December 11, 2013 order of the Chancery Division, granting

defendants'       motion        for        summary     judgment     and     dismissing

plaintiffs'       complaint       challenging          the     constitutionality          of

N.J.S.A.    19:31-6.3b,         which       requires     all   eligible    persons        to

register    to    vote    no    later       than   twenty-one     days    prior     to    an

election.     Plaintiffs also appeal the denial of their motion for

summary judgment.         Because the trial court did not make adequate

findings of fact and conclusions of law concerning defendants'

justification       for        maintaining         the    twenty-one-day          advance

registration requirement in the face of the evidence submitted

by plaintiffs that the requirement is no longer necessary to

protect     the    integrity          of     the     electoral    process,    we         are

constrained to reverse both decisions and remand for further

proceedings.




                                              2                                   A-2383-13T3
                                I.

                                A.

    As background, it is helpful to begin with the requirements

New Jersey citizens must meet in order to vote in elections.

Under our State Constitution:

               Every citizen of the United States, of
          the age of 18 years, who shall have been a
          resident of this State and of the county in
          which he claims his vote 30 days, next
          before the election, shall be entitled to
          vote for all officers that now are or
          hereafter may be elective by the people, and
          upon all questions which may be submitted to
          a vote of the people[.]

          [N.J. Const. art. II, § 1, ¶3(a).]

    N.J.S.A.   19:31-1   provides    that   "[no]   person   shall   be

permitted to vote at any election unless such person shall have

been registered in the manner" provided by law.         In pertinent

part, the statute at issue in this appeal, N.J.S.A. 19:31-6.3b,

states:

               Any person entitled to register to vote
          may register as a voter in the election
          district in which that person resides at any
          time prior to the 21st day preceding any
          election by completing a registration form
          . . . and submitting the form to the
          commissioner of registration of the county
          wherein the person resides or alternatively,
          in the case of a registration form provided
          by the employees or agents of a public
          agency or a voter registration agency, . . .
          to those employees or agents or to the
          Attorney General.




                                3                             A-2383-13T3
       An eligible person may register to vote in person or by

mail.     N.J.S.A. 19:31-6.        Blank registration forms are available

to   be   downloaded    from     the      internet.         "A    registration        form

postmarked, stamped or otherwise marked as having been received

from    the    registration     applicant,        on   or    before      the   21st    day

preceding any election shall be deemed timely."                       N.J.S.A. 19:31-

6.3b.

       Individuals may register to vote at numerous governmental

offices, and registration forms are available in English and a

variety of other languages.               All 565 municipal clerks and the

twenty-one county commissioners of registration are required to

provide       individuals   with      voter    registration        applications        and

information.       N.J.S.A. 19:31-6.

       "Public     agencies"1      must    also    accept        voter    registration

applications.        N.J.S.A.      19:31-6.3.          In    addition,     many    other

governmental       entities2    are    designated       as    "voter      registration


1
   "Public   agencies"   include  any   office   or   commercial
establishment where New Jersey license or permits are issued;
offices of the State Division of Workers' Compensation; offices
of the Division of Employment Services and the Division of
Unemployment and Temporary Disability Insurance; offices of the
Division of Taxation; county, regional, joint or other free
public libraries; and public institutions of higher education
that receive financial assistance or grants form State funds.
N.J.S.A. 19:31-6.3a.
2
  For example: Motor Vehicle                  Commission     offices; any agency
providing public assistance,                  including      all county welfare
                                                                      (continued)


                                           4                                    A-2383-13T3
agencies"        and     are      required         to     engage       in    active      voter

registration           activity,          which         includes       displaying        voter

registration information and providing registration application

forms to citizens.             N.J.S.A. 19:31-6.11b.               Individuals can also

obtain     forms       through      voter    registration          drives    conducted       by

candidates,           political       parties,           and      non-partisan        groups.

N.J.A.C. 13:17-1.4.

     In addition, whenever an individual completes a provisional

ballot affirmation statement at a polling place on the day of an

election, the provisional ballot will be considered the voter

registration for any person later determined to be unregistered

at   the    time       he    or     she     submitted       the    provisional        ballot.

N.J.S.A.        19:53C-1b.            This     procedure           ensures     that      these

individuals are registered to vote in future elections.

     Over       the    years,     the     State     has    dramatically       changed       the

manner     in   which       voter    registration          records     are   received       and

maintained.           Paper election records, once stored only at the

county level, have given way to a computerized "Statewide voter

registration          system"     (SVRS)      maintained          by   the   Secretary       of


(continued)
agencies and boards of social services; any agency providing
assistance to individuals with disabilities; and all recruitment
offices for the Armed Forces of the United States are designated
as "voter registration agencies" and are required to provide
registration   information  and  forms   to   potential  voters.
N.J.S.A. 19:31-6.11a.



                                               5                                      A-2383-13T3
State.     N.J.S.A. 19:31-31a.3          The SVRS is "the official State

repository for voter registration information for every legally

registered    voter    in   this    State,     and    .    .    .   serve[s]      as    the

official    voter     registration       system      for   the        conduct    of     all

elections in the State."         Ibid.

    Using the SVRS, local election officials are able to easily

upload and verify a potential voter's identifying information by

cross-referencing that information against other databases, such

as those maintained by the Motor Vehicle Commission and the

federal     Social     Security        Administration.                Thus,     election

officials    are     able   to     determine      whether        an    individual        is

registered    anywhere      in   the    State,    and      have       access     to    that

person's voting history.

    New Jersey's SVRS specifically protects against ineligible

ballots    being     cast   in   elections.          For       example,    the    record

indicates that "[w]hen a voter moves from one . . . county to

another and changes their registration to accord with their new

residence, the previous county of registration is made aware of

the move 'instantaneously' via the . . . SVRS."                         The SVRS also

"detects     registration        applications         by       persons        registered

elsewhere in the State and enables officials to delete the prior


3
  The development of the SVRS was required by § 303 of the
federal "Help America Vote Act of 2002", 42 U.S.C. § 15483.



                                          6                                      A-2383-13T3
registration to avoid duplication."       The SVRS even performs an

"overnight duplication check" with Department of Corrections and

State Parole Board records, and also flags individuals who have

died in other states or abroad and whose information is not

otherwise available in New Jersey's vital statistic records.4

     An individual, who appears at a polling place to vote on

election day but whose name is not in the poll book, may be

permitted to complete a provisional ballot.         Within no more than

twenty-four hours after receiving the provisional ballot, the

SVRS is able to determine whether the person is an eligible,

registered voter.   If so, the individual's provisional ballot is

counted in the election.5

                                  B.

     Turning to the present case, plaintiffs are four voluntary

associations   involved   in   voter   canvassing     and   registration

activities, their present or former presidents, and five current


4
  The SVRS also generates a registration acknowledgment card,
which is sent to the new voter.        If the card is returned
undeliverable, a new notice is sent to the person at the same
address.   If it is again undeliverable, then the person is
recorded as "inactive" in the SVRS, which requires the
individual to produce identification if he or she appears at the
polls to vote or submits a write-in ballot.
5
  As previously noted, if the individual is not eligible to vote,
his or her provisional ballot is treated as the individual's
registration for future elections. N.J.S.A. 19:53C-1b.




                                  7                             A-2383-13T3
or former college students.6             In their complaint, plaintiffs

asserted     that     "New    Jersey's      21-day   advance-registration

requirement, embodied in N.J.S.A. 19:31-6, severely burdens the

right to vote of thousands of New Jersey residents             . . . [and]

prevents otherwise eligible citizens from casting a ballot and

having their ballot count."            Defendants Middlesex County Board

of Elections and the Commissioner of Registrations of Middlesex

County filed an answer to the complaint.             After the completion

of discovery, plaintiffs filed a motion for summary judgment and

defendants filed a motion to dismiss the complaint, which the

judge treated as a motion for summary judgment.          See R. 4-6-2.

    In     their    motion   papers,    plaintiffs   argued   that   only     a

system of permitting voters to register on the same day as an

6
   At all relevant times, the students attended college in
Middlesex County.     Four of the five students claimed they
registered to vote at least twenty-one days prior to an
election, either at a campus registration drive or from their
home. However, when they arrived at their polling place, their
names were not in the poll book.         Three of the students
completed provisional ballots, which were later deemed invalid.
However, those ballots served as their registration for future
elections.    The fourth student was not permitted to vote by
provisional ballot and failed to timely register for the next
election.    The fifth student stated she timely registered to
vote in her home municipality, but sprained her ankle and was
unable to travel home from college to vote. She did not seek to
obtain a mail-in ballot and instead sought to vote by
provisional ballot in the municipality where the college was
located.   That ballot was deemed invalid, but it served as the
student's   registration   in  that   municipality  for  future
elections.




                                        8                            A-2383-13T3
election        is      constitutional             and      that    pre-election              day

registration requirements violate an individual's constitutional

right   to     vote.7        Because     the       right    to   vote   is    fundamental,

plaintiffs      asserted        the    trial       court     should     apply       a    strict

scrutiny       test     in    determining          the     constitutionality            of    the

statute and that the statute could only be upheld if defendants

were    able    to     demonstrate       that       a    compelling      State      interest

justified the advance registration requirement.

       However,       the    real     linchpin      of     plaintiffs'    complaint           was

their claim that, even if a less stringent, balancing test were

applied to analyze the constitutionality of the statute, the

burden on their right to vote, even if slight, still outweighed

defendants'          asserted       interest        in     maintaining        the       advance

registration          requirement.              Defendants          contended           advance

registration         was     needed    "to     prevent      voter     fraud     and      ensure

public confidence in the integrity of the electoral process."


7
  As of the date of the trial court's decision, eight states,
Idaho (Idaho Code Ann. §34-408A (2014)), Iowa (Iowa Code §48A.7A
(2013)), Maine (Me. Rev. Stat. tit. 21-A, §122(4) (2014)),
Minnesota (Minn. Stat. §201.061(Subd. 3) (2014)), Montana (Mont.
Code Ann. §13-2-304(1)(a) (2013)), New Hampshire (N.H. Rev.
Stat. Ann. §654:7-9 (2014)), Wisconsin (Wis. Stat. §6.55
(2012)), and Wyoming (Wyo. Stat. Ann. §22-3-104 (2014)),
together with the District of Columbia (D.C. Code §1-
1001.07(g)(5) (2014)), had implemented election day voter
registration programs.     Following the decision, Connecticut
initiated election day registration.   (Conn. Gen. Stat. §9-19j
(2014)).



                                               9                                        A-2383-13T3
However, plaintiffs submitted deposition testimony from election

officials, public agency and expert reports, stipulations, and

other data seeking to demonstrate that, because of the SVRS,

there   was    no    longer      any   possibility      of    voter    fraud   in    New

Jersey.        Through      their      motion    submissions,     plaintiffs        also

presented evidence they asserted showed that the SVRS could be

easily configured to permit election day registration without

any significant cost to the State, and while still preserving

public confidence in the electoral process.

       Plaintiffs      proposed         that,    if     an    unregistered      person

appeared at a polling place on election day to vote, that person

could complete a provisional ballot.                  Defendants could then use

the SVRS to confirm the individual's identity and verify that

the individual was not registered to vote in any other location

and did not, in fact, already vote.                   Just as is currently done

when a person submits a provisional ballot, this process would

take    no    more   than     twenty-four       hours    to   complete.        If    the

individual was found qualified to vote, the provisional ballot

would    be    counted      as   soon    as     the   SVRS    review    process      was

completed.       The accepted ballot would also be treated as the

individual's registration for that, and future, elections.

       Our review of the record indicates that defendants did not

present any certifications or documents addressing plaintiffs'




                                           10                                  A-2383-13T3
factual claims.             However, before the trial court, defendants

described New Jersey's SVRS as "second to none."                                    Since the

initiation      of    the    SVRS,      defendants        were      "only    aware       of    two

instances of voter fraud in the past eight years, both of which

involve[d] people who voted from their business address and not

for voter impersonation. . . . [T]here have been no instances of

citizens voting under false identities in [the county involved

in this case] since 2008."                 Defendants also "agree[d] that the

SVRS system has the capacity to be altered to accommodate a

voter     registration            deadline        different          than         the     21-day

requirement"         imposed      by    N.J.S.A.     19:31-6.3b.                 Nevertheless,

defendants       argued      that,       because     the       burden       of    registering

twenty-one       days       in    advance     of     an        election      was        minimal,

plaintiffs' constitutional claim lacked merit.

      After     conducting         oral    argument,       the      trial        judge    denied

plaintiffs' motion for summary judgment, and granted defendants'

motion    to    dismiss      the       complaint.         In    a   very     brief       written

opinion accompanying the order, the judge observed that "all

eligible       voters   are      subject     to     the    same      voter       registration

requirements" and plaintiffs were not "treated differently than

other similarly situated persons as a result of the twenty-one

day      registration            requirement        of"         N.J.S.A.           19:31-6.3b.

Therefore, the judge rejected plaintiffs' contention that the




                                             11                                          A-2383-13T3
statute should be subjected to a "strict scrutiny" standard in

determining its constitutionality.

      Rather,       the     judge     held       that      the      "balancing      test"

established by the United States Supreme Court in Burdick v.

Takushi, 504 U.S. 428, 433-34, 112 S. Ct. 2059, 2063, 119 L. Ed.

2d 245, 253 (1992) should be applied.                    Under the Burdick test,

the   judge    stated       that    "the    character       and     magnitude    of    the

asserted      injury   [to    plaintiffs         must]   be    weighed     against     the

State's interest in burdening its citizen's right to vote."

      In applying this test, the judge first found the "burden to

register to vote, if any, to be minimal" under New Jersey's

twenty-one-day advance registration requirement because "[t]here

are   numerous      opportunities          to    register     and    the   process      is

completed in a matter of minutes."                  However, the judge did not

complete,      or   even     discuss,      the    second      part   of    the   Burdick

balancing test.           Instead, the judge merely stated, "[a]s the

[c]ourt has determined the burden on the right to vote to be

minimal, the State need not establish a compelling interest."

The   judge    made    no    findings      concerning       the     voluminous    proofs

submitted by plaintiffs in support of their claim that, even if

the burden imposed upon them by the statute was "minimal," it

still outweighed defendants' stated interest for continuing to

impose that burden.           The judge also made no findings concerning




                                            12                                   A-2383-13T3
whether defendants had proven their asserted justification for

continuing the twenty-one-day advance registration requirement.

This appeal followed.

                                          II.

      On   appeal,    plaintiffs      argue          that,    in    granting      summary

judgment to defendants, the trial judge "erred in not applying

strict scrutiny as the legal standard of review."                            They also

assert that, even if the balancing test set forth in Burdick,

supra,       should      have      been        applied        to        determine       the

constitutionality        of   N.J.S.A.     19:31-6.3b,            the   balance     should

have been struck in their favor.

      Our review of a ruling on summary judgment is de novo,

applying the same legal standard as the trial court.                            Nicholas

v. Mynster, 213 N.J. 463, 477-78 (2013).                          Summary judgment is

appropriate      where      "the   pleadings,          depositions,         answers      to

interrogatories       and     admissions        on    file,       together    with      the

affidavits, if any, show that there is no genuine issue as to

any   material    fact      challenged     and       that    the    moving     party     is

entitled to a judgment or order as a matter of law."                           R. 4:46-

2(c).

      When    determining       whether     there       is    a    genuine     issue     of

material fact, the court must consider "whether the competent

evidential materials presented, when viewed in the light most




                                          13                                      A-2383-13T3
favorable to the non-moving party, are sufficient to permit a

rational factfinder to resolve the alleged disputed issue in

favor of the non-moving party."          Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995).          The trial judge's obligation

to fully explain his or her ruling on a motion for summary

judgment is clear:

            In support of an order granting summary
            judgment, a judge is required to detail the
            findings of fact and conclusions of law in a
            written or oral opinion.     R. 1:7-4(a); R.
            4:46-2(c).   A motion judge is obligated "to
            set forth factual findings and correlate
            them to legal conclusions.     Those findings
            and   conclusions  must   then   be  measured
            against the standards set forth in [Brill,
            supra, 142 N.J. at 540]." Great Atl. & Pac.
            Tea Co. v. Checchio, 335 N.J. Super. 495,
            498 (App. Div. 2000).    Neither the parties
            nor the appellate court is "well-served by
            an opinion devoid of analysis . . . ."
            Ibid.

            [Allstate Ins. Co. v. Fisher, 408                N.J.
            Super. 289, 299-300 (App. Div. 2009).]

      Here, the parties disputed whether the constitutionality of

N.J.S.A. 19:31-6.3b should be determined by applying a strict

scrutiny test or the more flexible, balancing test addressed in

Burdick,    supra.    Plaintiffs   contend,      and   defendants   concede,

that the right to vote is fundamental.           Yick Wo v. Hopkins, 118

U.S. 356, 370, 6 S. Ct. 1064, 1071, 30 L. Ed. 220, 226 (1886).

As   the   trial   judge   explained,    "[i]t   is    undisputed   that   New




                                    14                               A-2383-13T3
Jersey attaches paramount importance to an individual's right to

vote."

       Due to the critical importance of the constitutional right

to vote, plaintiffs argue that a strict scrutiny analysis must

be    employed     to    determine       the        constitutionality           of   N.J.S.A.

19:31-6.3b.         In     support           of     their    contention,         plaintiffs

primarily rely upon Worden v. Mercer County Bd. of Elections, 61

N.J. 325 (1972).          In that case, election officials told a group

of    college    students       they    had        not    lived   long    enough       in   the

municipality where their school was located and that they could

only register to vote in their home towns.                        Id. at 327-30.

       In finding that this requirement, which effectively barred

the     students        from    voting            while     attending      college,         was

unconstitutional,         our    Supreme           Court    applied      "the    compelling

state    interest       test    in     its    broadest       aspects,      not       only   for

compliance with the Federal Constitution but also for purposes

of [the] State Constitution and legislation[.]"                             Id. at 346.

Under this strict scrutiny test, a restriction on registering

and voting of the type involved in Worden, which prevented the

students from voting under any circumstances, would be stricken

"unless a compelling state interest to justify the restriction

is shown."       Ibid. (citing Dunn v. Blumstein, 405 U.S. 330, 342,

92 S. Ct. 995, 1003, 31 L. Ed. 2d 274, 284 (1972)) (holding that




                                              15                                      A-2383-13T3
a      twelve-month       durational           residency          requirement       was

unconstitutional because the state failed to demonstrate that

the requirement was needed to "promote a compelling governmental

interest").

       However, in Burdick, supra, the United States Supreme Court

noted that "government must play an active role in structuring

elections" and, accordingly, "[e]lection laws will invariably

impose some burden upon individual voters."                   Burdick, supra, 504

U.S.    at   433,   112   S.   Ct.   at    2063,       119   L.    Ed.   2d   at   253.

Therefore, the Court ruled that a strict scrutiny test was not

always necessary or appropriate.               Ibid.    Instead, the Court held

that, when the burden imposed by an election law is minor, a

more flexible test for determining the constitutionality of the

requirement should be used:

             A court considering a challenge to a state
             election law must weigh the character and
             magnitude of the asserted injury to the
             rights protected by the First and Fourteenth
             Amendments that the plaintiff seeks to
             vindicate against the precise interests put
             forward by the State as justifications for
             the burden imposed by its rule, taking into
             consideration the extent to which those
             interests make it necessary to burden the
             plaintiff's rights.

                  Under this standard, the rigorousness
             of our inquiry into the propriety of a state
             election law depends upon the extent to
             which a challenged regulation burdens First
             and Fourteenth Amendment rights.    Thus, as
             we have recognized when those rights are



                                          16                                  A-2383-13T3
            subjected   to   severe   restrictions,  the
            regulation must be narrowly drawn to advance
            a state interest of compelling importance.
            But when a state election law provision
            imposes only reasonable, nondiscriminatory
            restrictions upon the First and Fourteenth
            Amendment rights of voters, the State's
            important regulatory interests are generally
            sufficient to justify the restrictions.

            [Burdick, supra, 504 U.S. at 433-434, 112 S.
            Ct. at 2063, 119 L. Ed. 2d at 253-54
            (citations and internal quotation marks
            omitted).]

    In     this    case,   the    trial      judge    found      that   the   Burdick

balancing test was the appropriate method for determining the

constitutionality of N.J.S.A. 19:31-6.3b.                      For purposes of this

appeal, we assume, without ruling, that the application of this

test was proper.

    The judge applied the first part of the Burdick test and

considered      the   character       and    magnitude     of     injury   allegedly

suffered   by     plaintiffs     as    the       result   of    the   twenty-one-day

advance registration requirement.                  The judge found "the burden

to register to vote, if any, to be minimal."                      The judge did not

address any of the evidence plaintiffs presented on this issue

and, instead, simply found that because college students are

familiar with the need to meet deadlines for registering for

classes, it was not onerous to require them to meet similar

deadlines to register to vote before an election.




                                            17                                A-2383-13T3
      Under Burdick, the judge was next required to balance the

"minimal" burden imposed upon plaintiffs by N.J.S.A. 19:31-6.3b

against   defendants'      proffered   justification   for    imposing    the

burden.    Defendants asserted that N.J.S.A. 19:31-6.3b advanced

the   State's   interest    in   preventing   voter   fraud   and   ensuring

public confidence in the integrity of the electoral process.

However, the judge made no findings as to whether this stated

purpose was advanced by the twenty-one-day advance registration

requirement or whether there was any evidence in the record to

support defendants' claim that this requirement was necessary to

prevent voter fraud.

      Moreover, plaintiffs submitted reams of evidence, including

certifications, reports, and deposition transcripts, in support

of their contention that New Jersey's SVRS has eliminated voter

fraud as a valid concern, and explaining why it was no longer

necessary to have an advance registration requirement in order

to ensure the integrity of the electoral process.             The judge did

not discuss any of this evidence in her brief written opinion.

In short, the judge failed to undertake the second part of the

Burdick analysis.

      Defendants' citation to two federal district court cases,

Diaz v. Cobb, 541 F. Supp. 2d 1319 (S.D. Fla. 2008), and Acorn

v. Bysiewicz, 413 F. Supp. 2d 119 (D. Conn. 2005), supports the




                                       18                           A-2383-13T3
need for state election officials to submit evidence concerning

their asserted interest in maintaining an advance registration

requirement when faced with a challenge to the constitutionality

of such a statutory provision.               In Diaz, supra, the District

Court of the Southern District of Florida applied the Burdick

balancing test, and upheld that state's twenty-nine-day advance

registration requirement.          Diaz, supra, 541 F. Supp. 2d at 1333.

The court found that this requirement did not severely burden

"the ability of Floridians to register to vote."                     Id. at 1335.

       On the other side of the Burdick equation, however, Florida

presented a plethora of evidence and testimony that supported

its    claim    that   the   advance   registration            deadline     served    a

legitimate state interest given the limited technical capacity

of    Florida's    registration     system    at    the       time   that   case   was

decided.       Id. at 1335-40.       Thus, the court found that Florida

had    met   its   burden    of   proving    it    had    a    valid   interest      in

maintaining the advance registration requirement and that this

interest outweighed the burden placed on the plaintiffs by this

requirement.       Id. at 1340.

       Similarly, in Acorn, supra, the court upheld Connecticut's

seven-day advance registration deadline.                  Acorn, supra, 413 F.

Supp. 2d at 149.        With regard to the first half of the Burdick

balancing test, the court found that "requiring citizens to take




                                       19                                    A-2383-13T3
one or two minutes of their time to register to vote seven days

before a general election cannot reasonably be characterized as

a severe burden on the right to vote."                     Id. at 123.             Moving to

the second part of the test, Connecticut presented evidence to

the   court    that      its    voter    registration          system      was     not    fully

functioning at that time and, therefore, a very brief advance

registration requirement was needed.                      Id. at 130-31, 149-54.

Under these circumstances, the court held that Connecticut had

met   its   burden       of     establishing      that    it    had       an     interest    in

maintaining its requirement and that this interest outweighed

the slight burden imposed upon plaintiffs.8                      Id. at 123-24.

      Unlike       in    Diaz    and    Acorn,    here    it        is    not     clear    what

evidence,     if    any,       defendants    presented         in    support        of    their

contention        that     advance       registration          is        still     necessary.

Moreover, the trial judge did not discuss plaintiffs' proofs or

make findings concerning whether the facts plaintiffs drew from

those proofs were undisputed or whether a trial was necessary to

resolve any disputes of material fact.                    The judge also failed to

explain     why    defendants'         interest   in     the    advance          registration

requirement outweighed the burden imposed on plaintiffs' right




8
   Notably, once Connecticut fully implemented its voter
registration system, it initiated an election day registration
program. (Conn. Gen. Stat. §9-19j (2014)).



                                            20                                       A-2383-13T3
to vote.       Therefore, we are unable to fulfill our appellate

function.

      Finally,       defendants         argue      that,     rather       than   seeking

judicial      review     of        N.J.S.A.     19:31-6.3b,       plaintiffs      should

approach the Legislature to seek the implementation of election

day   registration.           This    argument      misses    the    point.       As   our

Supreme     Court    recently         held,     the    statutes      crafted     by    the

Legislature "must be made within a constitutional framework and

it is the obligation of the judicial branch to insist that that

framework be respected and observed."                      DePascale v. State, 211

N.J. 40, 63 (2012).

      Thus,    the     trial        judge   was    obligated      to      determine    the

constitutionality of N.J.S.A. 19:31-6.3b.                    In doing so, however,

the   judge    was     further        obligated       by   Rule   1:7-4(a)       to    make

detailed      findings        of     fact     supported      by     the    record,     and

conclusions of law drawn from those facts.                        Our Supreme Court

has expounded on this essential obligation:

            Failure to perform that duty constitutes a
            disservice to the litigants, the attorneys
            and the appellate court.    Naked conclusions
            do not satisfy the purpose of [Rule] 1:7-4.
            Rather, the trial court must state clearly
            its factual findings and correlate them with
            the relevant legal conclusions.

            [Curtis v. Finneran, 83 N.J. 563, 569-70
            (1980) (citation and internal quotation
            marks omitted).]




                                              21                                 A-2383-13T3
Because the trial judge failed to provide the findings of fact

and conclusions of law required by Rule 1:7-4(a), the order

granting    defendants'    motion   for   summary    judgment,    denying

plaintiffs'   motion,     and   dismissing   the    complaint    must   be

reversed.

    Reversed and remanded for further proceedings consistent

with this opinion.   We do not retain jurisdiction.




                                    22                           A-2383-13T3